Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status
This office action is in response to the amendment and remarks filed under the AFCP2.0 on 3/15/2021.
Claim 1-4, 11 and 15 have been amended; support for claims 1 is found in; support for claim 11 was found in cancelled claim 20 and amendments to 2-4 and 15 correct grammatical issues. 
Claim 6, 12, 14 and 20 have been cancelled.
Claims 1-5, 7-11, 13, 15-19 are currently pending.

Response to Arguments
Applicant’s arguments, see page 7, filed 3/15/2020, with respect to claim 1 have been fully considered and are persuasive.  The rejection of 11/13/2020 has been withdrawn. 

Allowable Subject Matter
Claims 1-5, 7-11, 13, 15-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record discloses a battery pack with a plurality of cell and an exit vent but does not disclose the fill port includes a selectably permeable obstruction which is configured to allow unidirectional ingress of the thermal control liquid while inhibiting egress of gases from the enclosure as is currently claimed or the selectably permeable obstruction is a burst disk, the burst disk configured to rupture based on ingress of the thermal-control liquid at a particular pressure range while retaining internal gases.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA J LAIOS whose telephone number is (571)272-9808.  The examiner can normally be reached on Monday-Thursday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Maria Laios/Primary Examiner, Art Unit 1727